Title: From Thomas Jefferson to Mary Jefferson Eppes, 3 March 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My very dear Maria
            Washington Mar. 3. 1802.
          
          I observed to you some time ago that during the session of Congress I should be able to write to you but seldom; and so it has turned out. your’s of Jan. 24. I recieved in due time, after which mr Eppes’s letters of Feb. 1. & 2. confirmed to me the news, always welcome, of your’s & Francis’s health. since this I have no news of you. I see with great concern that I am not to have the pleasure of meeting you in Albemarle in the spring. I had entertained the hope mr Eppes & yourself would have past the summer there. and being there, that the two families could have come together on a visit here. I observe your reluctance at the idea of that visit, but for your own happiness must advise you to get the better of it. I think I discover in you a willingness to withdraw from society more than is prudent. I am convinced our own happiness requires that we should continue to mix with the world, & to keep pace with it as it goes; and that every person who retires from free communication with it is severely punished afterwards by the state of mind into which they get, and which can only be prevented by feeding our sociable principles. I can speak from experience on this subject. from 1793. to 1797. I remained closely at home, saw none but those who came there, and at length became very sensible of the ill effect it had upon my own mind, and of it’s direct & irresistible tendency to render me unfit for society, & uneasy when necessarily engaged in it. I felt enough of the effect of withdrawing from the world then, to see that it led to an antisocial & misanthropic state of mind, which severely punishes him who gives into it: and it will be a lesson I shall never forget as to myself. I am certain you would be pleased with the state of society here, & that after the first moments you would feel happy in having made the experiment. I take for granted your sister will come immediately after my spring visit to Monticello, and I should have thought it agreeable to both that your first visit should be made together. in that case your best way would be to come direct from the Hundred by Newcastle, & Todd’s bridge to Portroyal where I could send a light Coachee to meet you, and crossing Patowmac at Boyd’s hole you would come up by Sam Carr’s to this place. I suppose it 60. miles from Portroyal to this place by that route, whereas it would be 86. to come from Portroyal up the other side of the river by Fredericksburg & Alexandria. however if the spring visit cannot be effected, then I shall not relinquish your promise to come in the fall. of course, at our meeting at Monticello in that season we can arrange it.  in the mean time should the settlement take place which I expect between mr Wayles’s & mr Skelton’s executors, and Eppington be the place, I shall rely on passing some time with you there. but in what month I know not. probably towards midsummer. I hardly think Congress will rise till late in April. my trip to Monticello will be about a fortnight after they rise, and I shall not be able to stay there more than a fortnight.  I am anxious to hear from you, as during the period of your being a nurse, I am always afraid of your continuing in health. I hope mr Eppes & yourself will so make your calculations as to leave the Hundred by the beginning of July at least. you should never trust yourselves in the lower country later than that. I shall pass the months of August & September at Monticello where I hope we shall all be reunited. continue to love me, my dear, as I do you, and be assured that my happiness depends on your affections and happiness. I embrace you with all my love.
          
            Th: Jefferson
          
        